NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-1743
                                      ___________

                                    ESHED ALSTON,
                                              Appellant

                                             v.

                    VERIZON DELAWARE LLC; ELAINE BUCCI
                     ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                         (D.C. Civil Action No. 1-17-cv-00652)
                       District Judge: Honorable Leonard P. Stark
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 17, 2018

            Before: CHAGARES, BIBAS and GREENBERG, Circuit Judges

                             (Opinion filed: January 4, 2019)
                                     ___________

                                        OPINION*
                                       ___________


PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       EShed Alston appeals pro se from an order of the District Court dismissing his

complaint and denying his motions for recusal, discovery, and summary judgment. For

the reasons that follow, we will affirm the District Court’s judgment.

                                                I.

       Because we write primarily for the parties, we will summarize that Alston filed

suit against Verizon Delaware LLC and Elaine Bucci (a Verizon employee) in Delaware

state court related to a billing dispute. Because Alston invoked the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., the defendants removed the matter

to the District Court. They then filed a motion to dismiss the complaint under Federal

Rule of Civil Procedure 12(b)(6), which Alston opposed. Alston also twice sought the

District Judge’s recusal and filed a motion for summary judgment and a motion for

discovery.

       The District Court denied Alston’s motions for recusal, and, after concluding that

Alston failed to state an FDCPA claim, granted the defendants’ motion to dismiss. The

District Court also declined to exercise supplemental jurisdiction over any state-law

claim and remanded the matter to the Superior Court of the State of Delaware. In light of

its decision, the District Court denied Alston’s motions for summary judgment and

discovery as moot. This appeal followed.1 Alston presents two motions “seeking


1
  Prior to filing his notice of appeal, Alston filed a motion for reconsideration (labeled as a
motion for reargument). The District Court ultimately denied the motion on June 11, 2018 –
after Alston filed his notice of appeal. Because Alston did not file a second notice of appeal or
amend his original notice to include a challenge to the June 11, 2018 order, that order is not
before us. See Fed. R. App. P. 4(a)(4)(B)(ii); Witasik v. Minn. Mut. Life Ins. Co., 803 F.3d 184,
191 (3d Cir. 2015).
                                                2
discovery and acknowledgement of fraud” and a document described as “a notice of

removal.”2

                                              II.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over a

District Court’s decision to grant a motion to dismiss pursuant to Rule 12(b)(6). See Free

Speech Coal., Inc. v. Attorney Gen. of the U.S., 677 F.3d 519, 529-30 (3d Cir. 2012).

We review a District Court’s denial of a motion for recusal for abuse of discretion. See

Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006) (per curiam).

                                              III.

       We will affirm the District Court’s judgment. First, for the reasons given by the

District Court, the District Court properly concluded that Alston failed to state a claim

under the FDCPA because he alleged that Verizon is a direct creditor and not a “debt

collector” as defined by 15 U.S.C. § 1692a(6). “Creditors – as opposed to ‘debt

collectors’ – generally are not subject to the [FDCPA].” Tepper v. Amos Fin., LLC, No.

17-2851, -- F.3d --, 2018 WL 3733862, at *1 (3d Cir. Aug. 7, 2018) (quotation marks and

citation omitted); see also Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 403 (3d Cir.

2000) (quoting Aubert v. American General Finance, Inc., 137 F.3d 976, 978 (7th Cir.

1998), for the proposition that “[c]reditors who collect in their own name and whose

principal business is not debt collection are not subject to the [FDCPA].”).




2
  The Appellees, at the conclusion of their brief, request summary affirmance. They also
separately filed a motion to supplement appendix.
                                               3
       Secondly, the District Court acted within its discretion in declining to exercise

supplemental jurisdiction over any state-law claim and remanding the matter to the state

court. See 28 U.S.C. § 1367(c)(3); Figueroa v. Buccaneer Hotel, Inc., 188 F.3d 172, 181

(3d Cir. 1999); see also Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir.

1995) (“[W]e believe that in a case that has been removed from a state court, a remand to

that court is a viable alternative to a dismissal without prejudice.”) (citation omitted).

Moreover, because we agree with the District Court’s decision to dismiss Alston’s

FDCPA claim, we find no error in its conclusion to deny Alston’s motions for summary

judgment and discovery as moot.

       Finally, the District Court properly denied Alston’s recusal motions. Alston

argued, inter alia, that the District Judge was racist and was advocating on the behalf of

Verizon (or “colluding” against him). However, the record does not support Alston’s

allegations. We see no evidence of racism or other bias or prejudice. A reasonable

person would not conclude that the District Court’s impartiality might be questioned. See

28 U.S.C. §§ 144, 455; U.S. v. Ciavarella, 716 F.3d 705, 719 (3d Cir. 2013).

                                                 IV.

       For the above reasons, we will affirm the District Court’s judgment.3



3
  We also deny Alston’s motions “seeking discovery and acknowledgment of fraud.” To the
extent that Alston is arguing that Verizon withheld some of the record or his filings, we assure
him that we have considered all of the documents in the certified record in coming to our
decision. The exact nature of the relief Alston requests in his notice of removal is not clear. To
the extent that he asks us to affirm our jurisdiction over his appeal, no further action is necessary.
To the extent that he asks us to take original jurisdiction over the cause of action he originally
filed in state court, we deny his request. Finally, we deny the Appellees’ motion to supplement
appendix and their request for summary affirmance.
                                                  4